DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-15 are pending.

Priority
Acknowledgement is made of applicant’s claim for priority based on provisional applications, 62/565,439 and 62/615,530, filed 9/29/2017 and 1/10/2018, respectively. 

Drawings
The Drawings filed on 24 March 2020 have been acknowledged. 

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 3/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  

Claims 1, 8, and 15 recite “a query” (multiple times), “that query”, and “the query”. The examiner suggests applicant review the claim language and provide claim language that consistently refer back to preceding claimed elements. Appropriate action is required. 

Claim 8 recites “a processor executing instructions stored a memory to:”. The examiner notes there appears to be a drafting oversight within the above-mentioned limitation. The examiner suggests applicant review and make appropriate changes where necessary. Appropriate action is required.

Examiner Remarks
The claim set has not been checked for all possible formal issues. Applicant is encouraged to review the entire claim set to identify further objections and/or rejections within the claim language. This is in an effort to avoid further delays with favorably closing prosecution on the instant application. Also, applicant’s cooperation is required with providing claims that consistently refer back to preceding claimed elements. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter –more specifically signal per se.

Independent claim 15 recites “… a computer readable medium …”.  The scope of the computer readable medium, within the claim language, does not definitively classify the claim within a particular statutory category of patentable subject matter. Instant specification, ¶ [0031] discloses the term "computer readable medium”. However, the term is not defined to exclude signals. Thus, the term can potentially include both storage devices/media and/or carrier waves/modulated data signals. 
Therefore, when the broadest reasonable interpretation of a claim can cover signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step
Analysis (representative claim 1)
1: Statutory Category?
Yes. The method, as claimed in claim 1, is directed to a process.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites limitations directed to analyzing data. The limitations, as drafted, contains functions that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The concepts recited in representative claim 2 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper or slide rule". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). The examiner notes representative claim 2 can reasonably correlate to mentally determining whether data returned is relevant based the query of particular search terms. 
2A – Prong 2: Integrated into a Practical Application?
No. The claim recites additional elements such as an ontology data structure. However, these limitations are recited at a high level of generality (i.e., as a general means for organizing and storing data), and amounts to mere data analysis and storage, which is a form of insignificant extra-solution activity. Each of the additional limitation is no more than mere instructions to apply the exception using a generically claimed computer components. The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. Under the 2019 PEG, a conclusion is made on whether the claim recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Here, the elements in Step 2A, are quite similar to case(s) court(s) have described as a mental process: • a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps 
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


The analysis above applies to all statutory categories of invention –including the similarly claimed system of claim 8 and medium of claim 15. Further, the additional elements disclosed in claim 8, such as the interface, processor, and memory are also disclosed at high-level of generality where they do not aid in the eligibility of the impacted claim.
Dependent claims 2-7, and 9-14 do not aid in the eligibility of the respective independent claims. 
Claim 2 further analyzes the data in the ontology data structure. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.
Claim 9 recite substantially similar limitations as claim 2. Therefore, claim 9 is also similarly rejected as claim 2.
Claim 3 further analyzes the data in the ontology data structure. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.
Claim 10 recite substantially similar limitations as claim 3. Therefore, claim 10 is also similarly rejected as claim 3.

Claim 11 recite substantially similar limitations as claim 4. Therefore, claim 11 is also similarly rejected as claim 4.
Claim 5 further analyzes the data in the ontology data structure. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.
Claim 12 recite substantially similar limitations as claim 5. Therefore, claim 12 is also similarly rejected as claim 5.
Claim 6 further analyzes the data in the ontology data structure. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.
Claim 13 recite substantially similar limitations as claim 6. Therefore, claim 13 is also similarly rejected as claim 6.
Claim 7 further analyzes the data in the ontology data structure. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.
Claim 14 recite substantially similar limitations as claim 7. Therefore, claim 14 is also similarly rejected as claim 7.
Thus, dependent claims 2-7, and 9-14 are also ineligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication, US 20160378765, to Philip A. Bernstein et al, hereinafter “Bernstein”.

Regarding claim 1, Bernstein teaches a method for constructing a query and returning records of relevance to that query (Bernstein, ¶ [0018], teaches examples described herein provide techniques and constructs to improve search results, including for other than the most popular concepts. Less popular concepts make up a long tail of concepts, which are still relevant to a large number of search queries. Further, Bernstein, ¶ [0020], teaches resources configured for concept expansion using tables, use data associated with tables, such as text associated with web tables, to process a query. In some instances, the resources process the query based on a graph created , the method comprising: receiving a first search term for use in constructing a query against a plurality of records (Bernstein, ¶ [0002], teaches systems, methods, and computer-readable media for returning substantially all, most, many, or a predetermined number of entities belonging to a concept based on an input of the concept and a few seed entities that belong to the concept. In some examples, a concept expansion frontend can receive the name of a concept and a few seed entities belonging to the concept and provide the concept name and the seed entities to a concept expansion framework. Further, Bernstein, ¶ [0064-0065], teaches FIG. 4 is a block diagram depicting an example architecture of processes that concept expansion framework and/or concept expansion frontend can perform to facilitate concept expansion using tables as described herein. The architecture includes a receiving portion, an expansion portion, and an output portion … in the receiving portion, one or a number of computing devices, such as device(s) of distributed computing resources and/or consumer device, receive a word or phrase as a concept or concept name as input. In the illustrated example the concept is “database software.”); locating a first entry associated with the first search term in a first ontology data structure associated with a first ontology, wherein the first entry includes a first reference to a second entry in the first ontology data structure (Bernstein, ¶ [0049], teaches a receiver module with logic to program processing unit of device for extraction of one or more concepts and one or more seed entities from a query for use with tables, such as web tables); retrieving a second search term based on the first reference to the second entry (Bernstein, ¶ [0050], teaches a table is exclusive if and only if the entities of the table are relevant to ; constructing the query including the second search term (Bernstein, ¶ [0050], teaches block can represent an expansion module with logic to program processing unit for performing concept expansion using at least one concept and one or more seed entities received from the receiver module with at least one table of a plurality of tables); and executing the query against the plurality of records and returning records of relevance (Bernstein, FIG. 7, discloses exposing results for the concept expansion. Further, Bernstein, ¶ [0070-0071], discloses the concept expansion system as described herein can, for example, assume tj refers to the table ranked at position j by a search system, and that the search system outputs the identity of the subject column for each returned table … Table 2, below, shows example results from a ranking algorithm as described herein. For two concepts from Table 1, given the seed entities listed, Table 2 illustrates example kinds of entities the concept expansion system described herein found for the concepts from different domains. For example, given the seed entities “addiction” and “depression,” for the concept “adverse side .  

Regarding claim 2, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches identifying a first path traversing the first ontology data structure that identifies the first reference to the second entry (Bernstein, ¶ [0020], discloses resources configured for concept expansion using tables, use data associated with tables, such as text associated with web tables, to process a query. In some instances, the resources process the query based on a graph created between entities including at least one seed entity and tables. In some examples the graph includes a bipartite graph. Concept expansion involves identifying exclusive tables and identifying whether entities included in exclusive tables are relevant to the query concept).  

Regarding claim 3, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches locating a third entry associated with the first search term in a second ontology data structure associated with a second ontology that is different than the first ontology (Bernstein, ¶ [0072], discloses tables 1-6, designated t1 to t6, represent tables returned by a search system, such as WTS, for the concept “database software.” The text immediately above the tables represent the caption, surrounding text, or nearest heading containing one or more words from the received concept); applying the identified first path to the second ontology data structure (Bernstein, ¶ [0078-0079], discloses the graphing module can use the retrieved tables ranked from as well as one or more seed entities to build a graph of the retrieved tables and the entities in them. The graph can be passed from graphing module to output module, which can in turn cause the graph to be generated for presentation in a user interface of I/O interface(s) of device or passed to a communications module such as communications module for output module to cause presentation via I/O interface(s). The graph can be a bipartite graph, such as the example bipartite graph shown in FIG. 5 … FIG. 5 illustrates an example entity-table bipartite graph according to one non-limiting example scenario based on FIG. 4. The example bipartite graph includes the set of distinct entities (with the seed entities italicized) and the set of tables returned by a search system such as WTS ... An edge between an entity and a table indicates that the entity is mentioned in the subject column of the table. The computing devices can perform graph-based ranking, such as generalized Co-HITS, or another graph-based ranking method. Such graph-based ranking can use prior knowledge of the entities and the tables as well as a link structure. ; and following the identified first path in the second ontology data structure to locate a fourth entry in the second ontology data structure, wherein retrieving the second search term includes reading the second search term from the fourth entry in the second ontology data structure (Bernstein, ¶ [0080], discloses an entity that belongs to the concept is relevant and entities that do not belong to the concept are irrelevant. A search system such as WTS returns two types of tables. Exclusive tables are tables that exclusively contain relevant entities in their subject column. In one non-limiting example scenario illustrated for convenience, t1, t2, and t5 are examples of exclusive tables in the example scenario. In the example scenario, non-exclusive tables, which do not exclusively contain relevant entities in their subject column; t3, t4, and t6 are examples of non-exclusive tables. In the illustrated example, let T(ei)={tj Figure US20160378765A1-20161229-P00001ei} be the set of tables that are linked to ei. T(ei) can be referred to as the support table set, and |T(ei)| can be referred to as the support of ei. For example, T(e1)={t1,t3,t5,t6}).  

Regarding claim 4, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches the second entry is a hypernym of the first entry, a hyponym of the first entry, or a synonym of the first entry (Bernstein, ¶ [0197], discloses FIG. 12 illustrates this with a precision-recall curve using the concept ‘public university’ as an example. As shown, set expansion techniques like SEISA found most similar entities in the beginning, yet shifted to different concepts (e.g., from public university to other universities) without constraining the expansion. Concept-name-.  

Regarding claim 5, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches the second entry includes a second reference to a third entry in the first ontology data structure, and retrieving the second search term includes reading the second search term from the third entry (Bernstein, ¶ [0155], discloses all search systems such as WTS return a ranked list of tables for a query. Concept expansion framework can assume the relevance of a table to the concept C degrades with the tables' position in the ranked list returned by a search systems such as WTS. Therefore, the prior estimation of the likelihood of a top ranked table belonging to C is higher than that of a lower ranked table. Since concept expansion framework can retrieve a constant number of tables from the search system such as WTS, concept expansion framework may retrieve tables that are partial matches to the concept name (like table t6 in FIG. 1). To account for that, concept expansion framework can penalize tables that do not match all the tokens in the concept name).  

Regarding claim 6, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches upon determining that the first search term does not match the second search term: calculating an edit distance to convert the second search term to the first search term (Bernstein, ¶ [0082], discloses Large non-exclusive tables about overlapping concepts (e.g., t6) can accumulate high scores. Thus, entities that are irrelevant to the concept and popular in such non-exclusive tables will receive higher scores than relevant but less popular entities, such as Berkeley DB. These relevant but less popular entities are often desirable for the application of concept expansion, since popular entities have a high chance to exist in a knowledgebase already. This analysis can apply to any graph-based ranking methods that linearly aggregate scores from all neighboring vertices); and receiving at least one suggested entry based on the calculated edit distance (Bernstein, ¶ [0125-0126], discloses the two-staged method prevents adding too many irrelevant tables all at once and impairing score propagation. During the first phase, only high-confidence tables contribute to entities' likelihood computation. And, the second phase can refine the earlier estimation, which was based on incomplete information … As the starting point of the probabilistic reasoning, the score for the seed entities can be set according to the prior knowledge (e.g., they are very likely to be in C). For other entities, xi is unknown, and they will not be computed until a table containing them is added to the reasoning set. To compute the score for a table tj with missing entity score, one or more modules of concept expansion framework, such as expansion module, can use the table prior πj to replace the missing entities' score and feed to the aggregation function .  

Regarding claim 7, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches receiving the at least one suggested entry based on the calculated edit distance includes receiving a score associated with the at least one suggested entry (Bernstein, ¶ [0143-0144], discloses between these two, one or more modules of concept expansion framework may choose the one that fits Principle 1 most closely since the table ranking score reflects whether all entities in the subject column of a table are within the concept … One or more modules of concept expansion framework may prefer the score to be low even when there are only a small number of irrelevant entities in the table. Since the harmonic mean of a list of numbers tends strongly toward the least elements of the list, it tends (compared with the arithmetic and geometric mean) to mitigate the impact of large numbers (relevant entities) and magnify the impact of small ones (irrelevant entities)).  

Regarding claim 8, Bernstein teaches a system for constructing a query and returning records of relevance to that query (Bernstein, ¶ [0002], teaches the techniques and constructs discussed herein facilitate concept expansion using tables such as web tables. This disclosure describes systems, methods, and computer-readable media for returning substantially all, most, many, or a predetermined number of entities belonging to a concept based on an input of the concept and a few seed , the system comprising: an interface for receiving a first search term for use in constructing a query against a plurality of records (Bernstein, ¶ [0002], teaches systems, methods, and computer-readable media for returning substantially all, most, many, or a predetermined number of entities belonging to a concept based on an input of the concept and a few seed entities that belong to the concept. In some examples, a concept expansion frontend can receive the name of a concept and a few seed entities belonging to the concept and provide the concept name and the seed entities to a concept expansion framework. Further, Bernstein, ¶ [0064-0065], teaches FIG. 4 is a block diagram depicting an example architecture of processes that concept expansion framework and/or concept expansion frontend can perform to facilitate concept expansion using tables as described herein. The architecture includes a receiving portion, an expansion portion, and an output portion … in the receiving portion, one or a number of computing devices, such as device(s) of distributed computing resources and/or consumer device, receive a word or phrase as a concept or concept name as input. In the illustrated example the concept is “database software.”); and a processor executing instructions stored a memory to: locate a first entry associated with the first search term in a first ontology data structure associated with a first ontology, wherein the first entry includes a first reference to a second entry in the first ontology data structure (Bernstein, ¶ [0049], teaches a receiver module with logic to program processing unit of device for extraction of one or more concepts and one or more seed entities from a query for use with tables, such as web tables); retrieve a second search term based on the first reference to the second entry  (Bernstein, ¶ [0050], teaches a table is exclusive if and only if the entities of the table are relevant to the concept. An entity is relevant if it appears in at least one exclusive table. In some examples, the expansion module further includes logic to distinguish between types of tables. Bernstein, ¶ [0066], teaches one or a number of computing devices, such as device(s) of distributed computing resources and/or consumer device, receive a one or more seed entities as input. In the illustrated example the seed entities are “Oracle,” “SQL,” “Server,” “MySQL,” and “Teradata.” For example, receiver module can receive a concept name and seed entity. In some examples, receiver module can receive one or both of the concept and seed entity from communications module. In various example, communications module can have received one or both of the concept and seed entity from input module); construct the query including the second search term (Bernstein, ¶ [0050], teaches block can represent an expansion module with logic to program processing unit for performing concept expansion using at least one concept and one or more seed entities received from the receiver module with at least one table of a plurality of tables); and execute the query against the plurality of records and returning records of relevance (Bernstein, FIG. 7, discloses exposing results for the concept expansion. Further, .
 
Regarding claim 9, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches the processor is further configured to identify a first path traversing the first ontology data structure that identifies the first reference to the second entry (Bernstein, ¶ [0020], discloses resources .  

Regarding claim 10, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches the processor is further configured to: locate a third entry associated with the first search term in a second ontology data structure associated with a second ontology that is different than the first ontology (Bernstein, ¶ [0072], discloses tables 1-6, designated t1 to t6, represent tables returned by a search system, such as WTS, for the concept “database software.” The text immediately above the tables represent the caption, surrounding text, or nearest heading containing one or more words from the received concept); apply the identified first path to the second ontology data structure (Bernstein, ¶ [0078-0079], discloses the graphing module can use the retrieved tables ranked from as well as one or more seed entities to build a graph of the retrieved tables and the entities in them. The graph can be passed from graphing module to output module, which can in turn cause the graph to be generated for presentation in a user interface of I/O interface(s) of device or passed to a communications module such as communications module for output module to cause presentation via I/O interface(s). The graph can be a bipartite graph, such as the example bipartite graph shown in FIG. 5 … FIG. 5 illustrates ; and follow the identified first path in the second ontology data structure to locate a fourth 42017P01559WOUS entry in the second ontology data structure, wherein retrieving the second search term includes reading the second search term from the fourth entry in the second ontology data structure (Bernstein, ¶ [0080], discloses an entity that belongs to the concept is relevant and entities that do not belong to the concept are irrelevant. A search system such as WTS returns two types of tables. Exclusive tables are tables that exclusively contain relevant entities in their subject column. In one non-limiting example scenario illustrated for convenience, t1, t2, and t5 are examples of exclusive tables in the example scenario. In the example scenario, non-exclusive tables, which do not exclusively contain relevant entities in their subject column; t3, t4, and t6 are examples of non-exclusive tables. In the illustrated example, let T(ei)={tj Figure US20160378765A1-20161229-P00001ei} be the set of tables that are linked to ei. T(ei) can be referred to as the support table set, and |T(ei)| can be referred to as the support of ei. For example, T(e1)={t1,t3,t5,t6}).  

Regarding claim 11, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches wherein the second entry is a hypernym of the first entry, a hyponym of the first entry, or a synonym of the first entry (Bernstein, ¶ [0197], discloses FIG. 12 illustrates this with a precision-recall curve using the concept ‘public university’ as an example. As shown, set expansion techniques like SEISA found most similar entities in the beginning, yet shifted to different concepts (e.g., from public university to other universities) without constraining the expansion. Concept-name-based table ranking like Graphical Model does not utilize seed entities, and suffered from imperfect table ranking. For example, several tables about public university cost, programs, salaries, faculty numbers were ranked among the top 20. PageRank took advantage of both concept names and seed information, but it tended to select popular entities from different tables and mix them because of the linear score aggregation. Popular irrelevant entities (e.g., New York University) were ranked high and inserted between relevant ones, thus PageRank did not produce contiguous high precision results).  

Regarding claim 12, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches wherein the second entry includes a second reference to a third entry in the first ontology data structure, and retrieving the second search term includes reading the second search term from the third entry (Bernstein, ¶ [0155], discloses all search systems such as WTS return a ranked list of tables for a query. Concept expansion framework can assume the relevance of a table to the concept C degrades with the tables' position in the ranked list returned by a .  

Regarding claim 13, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches wherein the processor is further configured to, upon determining that the first search term does not match the second search term: calculate an edit distance to convert the second search term to the first search term (Bernstein, ¶ [0082], discloses Large non-exclusive tables about overlapping concepts (e.g., t6) can accumulate high scores. Thus, entities that are irrelevant to the concept and popular in such non-exclusive tables will receive higher scores than relevant but less popular entities, such as Berkeley DB. These relevant but less popular entities are often desirable for the application of concept expansion, since popular entities have a high chance to exist in a knowledgebase already. This analysis can apply to any graph-based ranking methods that linearly aggregate scores from all neighboring vertices); and provide at least one suggested entry based on the calculated edit distance (Bernstein, ¶ [0125-0126], discloses the two-staged method prevents adding too many irrelevant tables all at once and impairing score propagation. During the first phase, only high-confidence tables contribute to entities' likelihood .  

Regarding claim 14, Bernstein teaches the claimed invention substantially as claimed, and Bernstein further teaches wherein processor additionally provides a score associated with the at least one suggested entry (Bernstein, ¶ [0143-0144], discloses between these two, one or more modules of concept expansion framework may choose the one that fits Principle 1 most closely since the table ranking score reflects whether all entities in the subject column of a table are within the concept … One or more modules of concept expansion framework may prefer the score to be low even when there are only a small number of irrelevant entities in the table. Since the harmonic mean of a list of numbers tends strongly toward the least elements of the list, it tends (compared with the arithmetic and geometric mean) to mitigate the impact of large numbers (relevant entities) and magnify the impact of small ones (irrelevant entities)).  

Regarding claim 15, Berstein teaches a computer readable medium containing computer-executable instructions for constructing a query and returning records of relevance to that query (Bernstein, ¶ [0002], teaches the techniques and constructs discussed herein facilitate concept expansion using tables such as web tables. This disclosure describes systems, methods, and computer-readable media for returning substantially all, most, many, or a predetermined number of entities belonging to a concept based on an input of the concept and a few seed entities that belong to the concept. Bernstein, ¶ [0018], teaches examples described herein provide techniques and constructs to improve search results, including for other than the most popular concepts. Less popular concepts make up a long tail of concepts, which are still relevant to a large number of search queries. Further, Bernstein, ¶ [0020], teaches resources configured for concept expansion using tables, use data associated with tables, such as text associated with web tables, to process a query. In some instances, the resources process the query based on a graph created between entities including at least one seed entity and tables), the medium comprising: computer executable instructions for receiving a first search term for use in constructing a query against a plurality of records (Bernstein, ¶ [0002], teaches systems, methods, and computer-readable media for returning substantially all, most, many, or a predetermined number of entities belonging to a concept based on an input of the concept and a few seed entities that belong to the concept. In some examples, a concept expansion frontend can receive the name of a concept and a few seed entities belonging to the concept and provide the concept name and the seed entities to a ; computer executable instructions for locating a first entry associated with the first search term in a first ontology data structure associated with a first ontology, wherein the first entry includes a first reference to a second entry in the first ontology data structure (Bernstein, ¶ [0049], teaches a receiver module with logic to program processing unit of device for extraction of one or more concepts and one or more seed entities from a query for use with tables, such as web tables); computer executable instructions for retrieving a second search term based on the first reference to the second entry (Bernstein, ¶ [0050], teaches a table is exclusive if and only if the entities of the table are relevant to the concept. An entity is relevant if it appears in at least one exclusive table. In some examples, the expansion module further includes logic to distinguish between types of tables. Bernstein, ¶ [0066], teaches one or a number of computing devices, such as device(s) of distributed computing resources and/or consumer device, receive a one or more seed entities as input. In the illustrated example the seed entities are “Oracle,” “SQL,” “Server,” “MySQL,” and “Teradata.” For example, receiver module can receive a concept name and seed entity. In some ; computer executable instructions for constructing the query including the second search term (Bernstein, ¶ [0050], teaches block can represent an expansion module with logic to program processing unit for performing concept expansion using at least one concept and one or more seed entities received from the receiver module with at least one table of a plurality of tables); and computer executable instructions for executing the query against the plurality of records (Bernstein, FIG. 7, discloses exposing results for the concept expansion. Further, Bernstein, ¶ [0070-0071], discloses the concept expansion system as described herein can, for example, assume tj refers to the table ranked at position j by a search system, and that the search system outputs the identity of the subject column for each returned table … Table 2, below, shows example results from a ranking algorithm as described herein. For two concepts from Table 1, given the seed entities listed, Table 2 illustrates example kinds of entities the concept expansion system described herein found for the concepts from different domains. For example, given the seed entities “addiction” and “depression,” for the concept “adverse side effect,” Table 2 shows returned entities “headache, nausea, diarrhea, insomnia, dizziness, constipation.” The illustrated results are a reflection of the returned entities being present in many exclusive tables. However, this is not a complete list of the results, and other adverse side effects are found in a complete list. In the other illustrated example, given the seed entities “nebbiolo” and “barbera,” which are traditional Italian grape varietals for the concept “grape variety,” Table 2 shows returned .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geller (US PGPub 20130013580) discloses methods and apparatus for providing suggested completions to search results are disclosed which employ locating nodes in a stored ontology, wherein nodes consist of classes or instances of information, that correspond to the at least one search term, retrieving neighbors of located nodes in the stored ontology, and generating suggested completions in a format which separates homonymic terms. Methods and apparatus are disclosed for building ontologies and dynamically expanding ontologies.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        9/30/2021